ORDER
PER CURIAM:
Following a jury trial, Demetrius Har-bour was convicted in the Circuit Court of Jackson County of second-degree murder. After this Court affirmed his conviction, Harbour filed a motion for post-conviction relief under Supreme Court Rule 29.15. The circuit court denied his motion following an evidentiary hearing. Harbour appeals. He argues that his counsel was ineffective because counsel: (1) failed to object to the State’s introduction of evidence concerning a set of brass knuckles which Harbour contends were unrelated to the offense; (2) failed to cross examine the victim’s daughter regarding the timing of her mother’s screams in relation to blows which the victim’s daughter heard; and (3) failed to impeach the victim’s daughter’s testimony with prior inconsistent statements. We -affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).